Citation Nr: 9909472	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  96-36 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease with myocardial infarction.

2.  Entitlement to a compensable evaluation for myocarditis.

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1944.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
coronary artery disease with myocardial infarction is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

2.  The veteran currently does not suffer from any residual 
disability associated with his service-connected myocarditis.

3.  Service connection has been granted for pleurisy, 
fibrinous, currently evaluated as 10 percent disabling; and 
chronic myocarditis, currently evaluated as noncompensable.

4.  The veteran's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, are not shown to be of such severity 
as to preclude him from following a substantially gainful 
occupation.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
coronary artery disease with myocardial infarction is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a compensable evaluation for myocarditis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.2, 4.3, 4.7, 4.10, 4.20, 4.104, 
Diagnostic Codes 7000, 7002 (effective prior to January 12, 
1998);  38 C.F.R. §§ 3.321(b)(1), 4.2, 4.3, 4.7, 4.10, 4.20, 
4.104, Diagnostic Codes 7000, 7002; 62 Fed. Reg. 65207-65224 
(December 11, 1997) (effective January 12, 1998).

3.  A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5017 (West 1991);  38 C.F.R. §§ 3.340, 3.341, 4.1, 
4.2, 4.10, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that a July 1944 evaluation 
disclosed tachycardia and a systolic murmur at both the 
mitral and pulmonic areas.  At that time, the examiner stated 
that the tachycardia was, in his opinion, a neurogenic 
disorder and "essentially insignificant."  

In September 1945, it was reported that the veteran had 
undergone extensive treatment for pleurisy.  He was diagnosed 
with adhesive pleurisy of the left, mild, and chronic 
myocarditis.  In an October 1945 rating determination, 
service connection was awarded for chronic myocarditis and 
pleurisy fibrinous, left, mild.

At a July 1947 VA evaluation, no disease of the heart was 
found.  Extensive pleurisy of the left, fibrinous, with 
elevation and fixation of the diaphragm was also noted.  In 
light of his evaluation, the veteran was awarded a 
noncompensable evaluation for chronic myocarditis.  The 
10 percent evaluation for pleurisy was continued.

In an October 1986 VA evaluation, the veteran noted he smoked 
cigarettes from the age of 15 until approximately 50, 
approximately one package of cigarettes daily.  At that time, 
it was noted that the veteran had quit work in 1985.  When 
questioned as to why he quit work in 1985, he noted that it 
was difficult for him to continue working as an audiovisual 
repairman because of an eye condition and his other 
difficulties.  After a physical examination, the veteran was 
diagnosed with fibrinous pleurisy of the left side, 
apparently stable for many years.  Chronic myocarditis was 
indicated; however, the examiner noted that there was 
"certainly nothing in the record to establish that 
diagnosis."  

In November 1995, the veteran filed the claim of entitlement 
to increased compensation based on unemployability.  
Additional medical records were obtained by the RO, including 
a January 1996 statement from Shedrin T. Gibler, M..D.  Dr. 
Gibler reported that the veteran had congestive heart failure 
and angina secondary to a long-standing coronary heart 
disease.  Dr. Gibler also noted that it was impossible for 
the veteran to engage in any type of gainful employment 
without severe risk to his life.  Dr. Gibler made no 
reference to the veteran's service-connected disability and 
did not associate the veteran's coronary artery disease with 
either the veteran's active service or a service-connected 
disability.  

Both the veteran and the RO obtained additional treatment 
records.  Little, if any, reference is made to the veteran's 
service-connected myocarditis and no health care provider 
associates the coronary artery disease with this condition.  
In a July 1996 statement, the veteran's representative 
contended that the veteran was entitled to a 100 percent 
disability rating due to his service-connected myocarditis 
which, it was contended, led to a near fatal heart attack in 
1989 and other related health problems.  



It was contended that the heart attack was directly related 
to his service-related disabilities.  It was reported that in 
July 1985 the veteran had gone to a VA Medical Center (VAMC) 
in Dallas and was told that he had myocarditis and was 
advised to see a cardiologist.  It was again contended that 
the myocarditis that was diagnosed in 1985 was directly 
related to his near fatal heart attack in 1989.  

At a hearing held before a hearing officer at the RO in July 
1997, the veteran noted difficulties with chest pain since 
his discharge from active service in 1946.  When specifically 
asked whether any doctor had ever indicated whether they 
could trace the heart disorder to his World War II service, 
the veteran responded that a VA outpatient doctor at Fort 
Worth, Texas, a Robert Griffin, M.D., had stated that it 
could be "very easily" traced back to "when I had my first 
heart attack in 1946 . . ."  At that time, it was noted that 
the veteran had been discharged from active service due to 
poor health.  The hearing officer also noted that VA was 
required to have a medical opinion that establishes a link 
between the two conditions, his service-connected disability 
and the current cardiovascular disorder.  The veteran 
responded that this is "what I've been pushing for and 
couldn't get them interested."  It appears that the veteran 
is referring to his VA physicians.

At the request of the RO, the veteran underwent a VA 
examination in September 1997.  A detailed evaluation of the 
veteran's cardiovascular system was performed.  The veteran 
at that time was diagnosed with chronic fibrinous pleurisy.  
It was indicated that the veteran had no history of 
recurrence since his active service and that the condition 
had been stable.  It was also noted that while myocarditis 
had been previously diagnosed during the veteran's active 
service, a review of these medical records reveals that the 
basis of the myocarditis was "simply made on an 
electrocardiogram which in my opinion is not diagnostic of 
myocarditis."  

The examiner concluded that the current record did not 
substantiate a diagnosis of myocarditis and that there was no 
documentation of any significant residuals.  



It was also concluded that there was no relationship of a 
previously diagnosed myocarditis to his present diagnosis of 
coronary artery disease which, in the opinion of the 
examiner, was probably due to multiple causes including 
cigarette smoking and to hypolipidemia.  It was also the 
opinion of the examiner that there was no relationship 
between the currently diagnosed coronary artery disease to 
active military service.  

At a second hearing held before a hearing officer at the RO 
in February 1998, the veteran reiterated his previous 
contentions.  At that time, the veteran noted additional 
treatment of his cardiovascular condition.  He reiterated his 
opinion that his current cardiovascular condition could be 
reasonably related to either his active service or his 
current service-connected disability.

In light of the veteran's testimony, additional treatment 
records were obtained by the RO, including medical records 
from Dr. Griffin.  A detailed review of medical records from 
Dr. Griffin, including treatment from July 1998, fails to 
indicate an opinion associating the veteran's current 
cardiovascular disorder with either his active service or his 
service-connected myocarditis.  No outpatient treatment 
report makes reference to the veteran's service-connected 
condition.  

In written argument prepared by the veteran's representative 
in September 1998, it was contended that the service medical 
records and those medical records immediately following the 
veteran's active service support the conclusion that the 
veteran suffers from a cardiovascular disability as the 
result of his active service.  In written argument prepared 
by the veteran's representative in January 1999, it was 
contended that the Board should secure an independent medical 
expert opinion to determine whether or not the veteran's 
service-connected myocarditis either caused or materially 
contributed to coronary artery disease with myocardial 
infarction.  




I.  Entitlement to service connection for 
coronary artery disease with myocardial 
infarction.

Criteria

Under the law, a disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (1998).  However, 
the threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has defined a well-grounded 
claim as a claim which is plausible, that is meritorious on 
its own, or is capable of substantiation.  If he has not 
filed such a claim, the appeal must fail.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The United States Court of Appeals for the Federal Circuit 
has affirmed the principle that if an appellant fails to 
submit a well-grounded claim, VA is under no duty to assist 
in any further development of the claim.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Where the determining issue is a question of medical 
diagnosis or medical causation, lay assertions cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a).  If no cognizable evidence is 
submitted to support the claim, the claim cannot be well 
grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

With respect to the first requirement under Caluza, a current 
disability, the record contains evidence that the veteran 
currently suffers from coronary artery disease with 
myocardial infarction.  Consequently, the first element of a 
well-grounded claim is satisfied.  With respect to the second 
prong of the Caluza analysis, there is no evidence to support 
the contention that coronary artery disease with myocardial 
infarction existed during the veteran's active service in 
World War II.  




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the mater, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

It is contended that the coronary artery disease with 
myocardial infarction was caused by a service-connected 
condition and, under pertinent regulation, should be awarded 
service connection for this disability.  However, as clearly 
determined by the Court, the veteran is not competent to 
provide a medical opinion as to the etiology of his 
disability.  On the issue of medical causation, the Court has 
been clear:  "[l]ay hypothesizing, particularly in absence 
of any supporting medical authority, serves no constructive 
purpose . . ."  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1981). 

While the veteran has contended that his coronary artery 
disease with myocardial infarction is the result of his 
service-connected myocarditis, the record does not indicate 
that he possesses any medical expertise, and he has not 
claimed such expertise.  Consequently, the veteran's lay 
medical assertion to the effect that his current 
cardiovascular disability is the result of his service-
connected myocarditis is neither competent nor probative of 
the issues in question.  


While the veteran is competent to testify regarding the 
events alleged to have occurred during his active service and 
to manifestations of a condition perceivable to a lay party, 
he is not competent to diagnose the etiology of his own 
cardiovascular disability or to state that this disability is 
the result of either his active service or his service-
connected disabilities.  

The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1994).  See also Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Fluker 
v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); 
and Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).

The Board has considered the veteran's statement that Dr. 
Griffin has told him that there is an association between his 
service-connected disability and his current cardiovascular 
disorder.  However, the most recent treatment records from 
Dr. Griffin indicate no such opinion.  On this issue, the 
Court has been clear that what a physician has told a 
veteran, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical 'evidence.'"  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, the 
veteran's statements or testimony regarding what Dr. Griffin 
said cannot be the basis to make this claim well grounded.  
The RO sought to obtain his treatment records following the 
hearing; they do not associate the veteran's current 
condition with either active service or the service-connected 
myocarditis.  In the August 1998 supplemental statement of 
the case, the veteran was informed that the treatment records 
were obtained and that no opinion consistent with his 
testimony was part of those records.  

In Robinette, the Court held that even where a claim is not 
well grounded, the Secretary had imposed upon itself a 
further duty to advise the appellant of what additional 
evidence was necessary to complete the application for the 
benefit sought under 38 U.S.C.A. § 5103(a) (West 1991).  
However, the obligations within Robinette exist only in 
limited circumstances when the veteran has referenced known 
and existing evidence.  See Epps v Brown, 9 Vet. App. 341, 
344 (1996).  In this case, for the reasons noted above, 
neither the Board nor the RO are on notice of the existence 
of any evidence which would make the veteran's claim for 
service connection plausible.  Accordingly, the claim must be 
denied.

In adjudicating this claim, the Board has reviewed the 
Court's determination in Allen v. Brown, 7 Vet. App. 439 
(1995), cited by the veteran's representative in his January 
1999 argument to the Board in order to support the contention 
that this case should be returned to the RO for an 
independent medical opinion.  In Allen, the Court vacated a 
Board decision which denied entitlement to service connection 
on a secondary basis for osteoarthritis of both hips and of 
the left knee.  

The Court in Allen held that the term "disability," as used 
in 38 U.S.C.A. § 1110 (West 1991), refers to an "impairment 
of earning capacity, and that such definition mandates that 
any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition, shall be 
compensated.  Allen, 7 Vet. App. at 448.  Consequently, the 
Court concluded that "pursuant to § 1110 and § 3.310(a), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated to the 
degree of disability (but only that degree) over and above 
the disability existing prior to the aggravation."  Id.   

In light of Allen and the holding of the Court in Caluza, the 
Board finds that a well grounded claim of entitlement to 
secondary service connection based upon aggravation of a 
nonservice connected disability by a service connected 
disability requires two components:  

(1) Competent evidence of aggravation of 
the nonservice connected condition by a 
service connected disability (nexus); and 
 
(2) Competent evidence that this 
aggravation resulted in an identifiable 
quantum of additional disability over and 
above the disability existing prior to 
the aggravation (disability).  

Even assuming that there is no separate obligation that a 
claimant well ground a claim for secondary service connection 
under Allen, if the claim for service connection is well 
grounded on another basis, the Board finds that both of these 
elements would still be required for the claimant to prevail 
on the merits.  

In this case, no competent medical professional has indicated 
an aggravation of the nonservice-connected condition (the 
coronary artery disease) by the service-connected disability 
(myocarditis).  Further, no competent evidence has been 
presented indicating that aggravation resulted in an 
identifiable quantum of additional disability over and above 
the disability existing prior to the aggravation.  
Accordingly, under Allen, this claim must be denied.

The Board has also considered the representative's request 
that this case be returned to the RO for an independent 
medical opinion.  Under 38 C.F.R. § 3.326(a) (1998), where 
there is a "well-grounded claim," the VA will be authorized 
to perform an additional examination.  In this case, the 
claim has been found not well grounded.  Accordingly, there 
is no basis to obtain an independent medical opinion.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).



In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
coronary artery disease with myocardial infarction.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the claim for entitlement to service connection for 
coronary artery disease with myocardial infarction is not 
well grounded, the doctrine of reasonable doubt has no 
application to the veteran's case.


II.  Entitlement to a compensable evaluation for myocarditis.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average industrial impairment.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The veteran's service-connected 
myocarditis is not specifically listed under 38 C.F.R. 
§ 4.104 (1998), the schedule of ratings of the cardiovascular 
system.  In such circumstances, when an unlisted condition is 
encountered, it will be permissible to rate the condition 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  

In this case, the RO has correctly evaluated the veteran's 
condition under 38 C.F.R. § 4.104, Diagnostic Code 7002 
(pericarditis).  Under the criteria effective prior to 
January 12, 1998, pericarditis is to be rated under 
Diagnostic Code 7000 (rheumatic heart disease).  Under this 
diagnostic code, for inactive rheumatic heart disease, with 
an identifiable valvular lesion which is slight, and dyspnea, 
when the heart is not enlarged, following an established 
active rheumatic heart disease, a 10 percent evaluation is 
warranted.

Under the criteria effective January 12, 1998, valvular heart 
disease (including rheumatic heart disease) or pericarditis 
may be rated as 10 percent disabling under diagnostic code 
7000, 7002 as follows: A workload of greater than 7 metabolic 
equivalents (multiples of resting oxygen uptake) (METs) but 
not greater than 10 METs resulting dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication is required.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the mater, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the veteran's claim of 
entitlement to a compensable evaluation for myocarditis is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  

It is essential in the evaluation of disability that it be 
reviewed in relation to its history.  38 C.F.R. § 4.1 (1998).  
Notably, however, where entitlement to compensation has been 
established and an increase in the disability evaluation is 
at issue, it is the presence of a disability that is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the Board finds that it has fulfilled 
the duty to assist the veteran in the development of all 
facts pertinent to this claim.  

The RO has undertaken an extensive effort to obtain all 
medical records cited by the veteran, including those of Dr. 
Griffin and private health care providers who have treated 
the veteran's cardiovascular disability.  In addition, the 
Board finds that the September 1997 VA evaluation, which 
provided a comprehensive review of the cardiovascular 
disorder, including myocarditis, is adequate for rating 
purposes.

The issue before the Board at this time is whether the 
veteran suffers from any disorder associated with his 
service-connected myocarditis.  In making this determination, 
the Board has found the September 1997 VA examiner opinion is 
entitled to great probative weight.  Based on a detailed 
review of the veteran's condition, as well as a review of 
pertinent medical records, the VA examiner has concluded that 
the record does not substantiate a diagnosis of myocarditis 
and there is no documentation of any significant residuals.  
The VA examiner has also concluded that there is no 
relationship between the previously diagnosed myocarditis and 
the present diagnosis of coronary artery disease.  

The Board finds that the medical evidence of record, 
including treatment records from both VA and non-VA sources, 
supports this determination.  Significantly, while the 
veteran's service-connected myocarditis has been noted, no 
health care provider has indicated any residual disability 
associated with the service-connected disorder.  The July 
1947 VA examination, which found no disease of the heart, 
clearly supports this determination.  No recent treatment of 
the veteran's cardiovascular disorder associates any of the 
veteran's subjective complaints to his service-connected 
myocarditis.  

While the veteran has contended that many of his 
cardiovascular symptoms, if not all, are the result of his 
myocarditis, for reasons noted above, the veteran is not 
competent to diagnose the etiology of his cardiovascular 
symptoms or to associate them with a service-connected 
condition noted over 50 years earlier.  The fact that the 
veteran made no reference to this condition until decades 
after his active service only supports this determination.  

While the veteran clearly has cardiovascular symptoms, the 
Board must find that, on the basis of the competent medical 
evidence of record, these cardiovascular symptoms are clearly 
and unmistakably associated with his nonservice-connected 
coronary artery disease with myocardial infarction.  
Accordingly, entitlement to a compensable evaluation for 
myocarditis is not warranted under criteria for rating 
cardiovascular disorders effective prior or subsequent to 
January 12, 1998.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation.


III.  Entitlement to a total evaluation 
based on individual unemployability due 
to service-connected disabilities.

Criteria

VA will grant a total evaluation for compensation purposes 
based on individual unemployability when the evidence shows 
that the veteran is precluded from obtaining or maintaining 
any gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, and 4.16 (1998).

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussion whether 
the standard needed in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that a 
veteran who, in light of his or her individual circumstances, 
but without regard to age, is unable to secure or follow a 
substantially gainful occupation as a result of a service-
connected disability, shall be rated totally disabled, 
without regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
includes a subjective standard.  It is also determined that 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
95-91 (O.G.C. Prec. 95-91), 57 Fed. Reg. 2317 (1992).  The 
Board is bound in its decision by the regulations, the 
Secretary's instructions and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 1991 
& Supp. 1998).

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Thus, the Board may not consider the effects of the veteran's 
coronary artery disease with myocardial infarction, his 
visual difficulties, and other nonservice-connected 
disabilities on his ability to function.  

Analysis

In order to evaluate the veteran's claim under the objective 
standard, the Board has evaluated the service-connected 
disabilities under the VA Schedule for Rating Disabilities.  
For reasons noted above, the veteran's service-connected 
myocarditis has been evaluated as noncompensable.  At this 
time, the veteran is also service connected for pleurisy, 
fibrinous, currently evaluated as 10 percent disabling.  

The RO has evaluated this condition under Diagnostic 
Code 6810.  Diagnostic Code 6810 (pleurisy, serofibrinous) no 
longer exists in the rating schedule and has not existed 
within the rating schedule for decades.  See 38 C.F.R. § 4.89 
(1998).  

However, in light of the fact that the veteran has made no 
reference whatsoever to this disability or to any non-
tuberculous diseases, the Board finds no prejudice to the 
veteran in adjudicating this issue at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Under Diagnostic Code 6810, as it existed when the veteran 
was initially granted service connection for this condition 
in 1947, chronic pleurisy, fibrinous, following lobar 
pneumonia and other acute diseases of the lungs or pleural 
cavity, without empyema, was considered a nondisabling 
condition, except with diaphragmatic pleurisy, pain in the 
chest, obliteration of costophrenic angles, and tenting of 
the diaphragm.  In such circumstances, a 10 percent 
evaluation was warranted.  A 60 percent evaluation was 
warranted following moderately advanced or far-advanced 
active tuberculosis, with a history of activity over a period 
of five years, including at least 18 months of 
hospitalization, with continued dyspnea on exertion, 
debility, and chronic invalidism.  

Under current standards, 38 C.F.R. § 4.97, Diagnostic 
Code 6732 (pleurisy, tuberculosis, active or inactive) 
(1998), the condition is to be rated under 38 C.F.R. § 4.88c 
or 4.89, whichever is appropriate.  Under 38 C.F.R. § 4.89, 
the ratings for inactive non-pulmonary tuberculosis in effect 
on August 19, 1968, two years after the date of inactivity, 
following active tuberculosis, which was clinically 
identified during service or subsequently, warrants a 
100 percent disability evaluation.  Thereafter, for four 
years, or in any event, to six years after the date of 
inactivity, a 50 percent evaluation is warranted.  
Thereafter, for five years, or for 11 years after the date of 
inactivity, a 30 percent evaluation is warranted.  
Thereafter, in the absence of a scheduled compensable 
permanent residual, a noncompensable evaluation is warranted.



Under either diagnostic code, the disability is clearly not 
shown to warrant a higher rating.  No health care provider in 
decades has made reference to this condition and the veteran 
himself has not indicated any disorder or disorders 
associated with pleurisy.  

The VA examiner of September 1997 noted that this condition 
had been found 10 percent disabling and that the veteran had 
had no history of recurrence since the onset during military 
service.  It was also found that this condition had been 
"stable."  In light of the veteran's failure to even make 
reference to this condition, the outpatient treatment records 
from both private and VA health care providers (failing to 
note this condition) and the September 1997 VA evaluation, 
the Board finds that no higher evaluation for this disorder, 
under any diagnostic code, would be in order.  

A 10 percent rating has been in effect since July 1947; the 
current 10 percent evaluation for this disability is 
protected.  38 U.S.C.A. § 110 (West 1991).  However, the 
available medical evidence does not show that the veteran has 
any residual disability.  In any event, it is clear that the 
veteran does not meet the minimum requirements for a total 
disability evaluation under 38 C.F.R. § 4.16(a).  The 
veteran's combined disability evaluation is only 10 percent.  
Accordingly, the veteran has not met the minimum standard 
requirement for a total rating for compensation based on 
individual unemployability under 38 C.F.R. § 4.16(a) (1998).  

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating for compensation purposes 
based on individual unemployability, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. 
§ 4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  Under § 4.16(b), the 
Board must determine whether the veteran, on an 
extraschedular basis, is unemployable by reason of his 
service-connected disabilities.

The Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998); however, the evidence fails to show 
that the disabilities in question are so exceptional or 
unusual as to warrant the assignment of an extraschedular 
evaluation.  As indicated in governing regulation and Court 
precedents, 38 C.F.R. § 3.321(b)(1) applies in only 
"exceptional" cases where the ratings in the VA Schedule 
for Ratings Disabilities are inadequate to compensate for the 
average loss of earning capacity attributable to specific 
disabilities.  

However, neither the veteran nor his representative have 
specifically requested an extraschedular evaluation.  
Accordingly, the issue of entitlement to an extraschedular 
disability rating under 38 C.F.R. § 3.321(b)(1) is not before 
the Board at this time.  Floyd v. Brown, 9 Vet. App 88, 95 
(1996) and VAOPGCPREC. 6-96 (O.G.C. Prec. 6-96), 61 Fed.Reg. 
66749 (1996).  

Based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement under § 3.321(b)(1).  See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993) and Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992).  There is no indication that the 
veteran's service connected disabilities influence 
employability in ways not contemplated by the rating 
schedule.  If the veteran wishes to raise this issue, he must 
raise this issue specifically with the RO.  In any event, 
this issue is not before the Board or the RO at this time.  

38 C.F.R. § 4.16(b) applies only where a claimant is unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities.  As noted within 
Kellar v. Brown, 6 Vet. App. 156, 161 (1994), entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b) and a 
total rating under § 4.16(b) are based on different factors.  

Nevertheless, in order for the veteran to prevail under 
38 C.F.R. § 4.16(b), the evidence must show that he is unable 
to secure or follow a substantially gainful occupation by 
reason of his service-connected disabilities.  




In this case, based on the medical evidence cited above, the 
Board cannot find that the veteran's two service-connected 
disabilities, evaluated as 10 percent disabling, cause the 
veteran to be unable to secure and follow a substantially 
gainful occupation.

The medical evidence that the Board has found most probative 
in this case, the VA examination of September 1997 and the 
recent treatment of the veteran's nonservice-connected 
disabilities, does not provide a basis to find that the 
veteran is incapable of securing employment due to his 
service-connected disabilities.  

While the Board would not dispute the opinion of Dr. Gibler 
that the veteran is unable to work, the medical evidence of 
record, including the medical opinion of Dr. Gibler, supports 
the conclusion that the veteran is unable to work due to his 
nonservice-connected disabilities.  

The failure of both the veteran's private and VA medical 
providers to even note the veteran's service-connected 
disabilities supports this determination.  Accordingly, the 
Board finds the preponderance of the evidence does not 
support a determination that the veteran is unemployable due 
to his service-connected disabilities under 38 C.F.R. 
§ 4.16(b) (1998).

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
versions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis upon which to assign a total 
disability evaluation for the reasons discussed herein.  
Lastly, while the Board has considered the doctrine affording 
the veteran the benefit of any existing doubt, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of that matter 
on that basis.  38 U.S.C.A. § 5107(b).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for coronary artery disease 
with myocardial infarction, the appeal is denied.

Entitlement to a compensable evaluation for myocarditis is 
denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 

- 19 -

- 1 -


